EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph Hajjar (78094) on 02/24/2022.
The application has been amended as follows:
In claim 8 line 5, after the phrase “expandable prosthetic heart valve” the following is inserted --wherein the tethered and expandable prosthetic heart valve includes the tether fixedly coupled to the expandable prosthetic heart valve and the tether is anchored to tissue of the heart-- 
In claim 8 line 6 “a tether” is deleted and replaced with --the tether--
In claim 8, the comma (“,”) at the end of the line 11 is deleted and replaced with a period --.--
In claim 8, lines 12-14 are deleted.  

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 8 are allowable due to incorporating allowable due to incorporating the tether being anchored to the tissue of the heart.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHRET TAFESSE whose telephone number is (571)272-9054. The examiner can normally be reached Monday-Friday 7:30-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MIHRET TAFESSE/Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774